DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments and remarks filed on 12/16/2021. The amendments filed on 12/16/2021 have been entered. Accordingly Claims 1-8,10-11,13,15,17, 20 and 22-23 are pending. The previous rejections of claims 1-8,10-11,13,15,17, 20 and 22-23 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 12/16/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-11, 13, 15, 17, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Millett et. al. (U.S. 20140180087, June 26, 2014) (hereinafter, “Millett”) in view of Dixon et. al. (U.S. 20150272601, EFD June 10, 2015)(hereinafter, “Dixon”).
1, Millett teaches: An intravascular device (Figs.1A and 2-5B; [0032]), comprising: 
a flexible elongate member having a proximal portion and a distal portion (flexible elongate member, Fig. 2, element 202; [0047-0048]);
and a first array of capacitive micromachined ultrasonic transducers (CMUTs) disposed at the distal portion of the flexible elongate member ( Fig.1A an IVUS catheter with one or more sensors as a phased-array transducer [0035]; “…sensors 304, 306, and 308 include IVUS transducers. In that regard, the sensors may include piezoelectric micromachine ultrasound transducers (PMUTs), capacitive micromachined ultrasound transducers (CMUT), piezoelectric transducers (PZTs), and/or combination thereof.” [0054]),
with regards to limitations: wherein the first array of CMUTs is operable as at least two different sensor types selected from the group consisting of a pressure sensor, a flow sensor, and an imaging sensor  such that an individual CMUT of the first array of CMUTs configured to: at a first time, the individual CMUT obtains data corresponding to a first intravascular data type; and a different, second time, the individual CMUT obtains data corresponding to a different, second intravascular data type, wherein the first intravascular data type comprises a modality selected from the group consisting of intravascular pressure measurement, intravascular flow measurement and intravascular imaging and wherein the different, second intravascular data type comprises a modality different from the first intravascular type, the different modality selected from the group consisting of intravascular pressure measurement, intravascular flow measurement and intravascular imaging, Millett teaches: (“…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, other suitable modalities, and/or combinations thereof. In an exemplary embodiment, sensors 204 and 208 are IVUS ultrasound transceivers, sensors 206 and 210 are fluid flow sensors, and 
Millett is silent with regards to the first array CMUT have one sensor with two different modalities (i.e. bi-modal or multi-modal) and the data being obtained at different times.
Dixon in the field of intravascular systems teaches: “The transducer may comprise one or more elements. It may comprise a phased array arranged in a longitudinal manner (like in the Siemens Acunav) or circumferentially as in IVUS arrays (Volcano IVUS). The transducer may  Examiner notes since the data acquired through interleaving, different sequential time sequences are used that are switched for one mode then the other, two data are therefore being acquired at several different times, thus meeting the limitations of acquiring two data at two different times.
Since Millett has similar system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millett such that the first array CMUT, one sensor, with two different modalities (i.e. bi-modal or multi-modal) and the data be obtained at different times as taught in Dixon for high frequency bandwidth and power capabilities to use the same transducer for multiple functions. (Dixon, [0187]).
Regarding Claim 2, references Millett and Dixon substantially teach the claim limitations as noted above.
Millett further teaches: wherein the first array is disposed in an annular configuration around the flexible elongate member (Sensors depicted in Fig. 5A, elements 506, are annularly configured around the elongate member, element 502. [0061]; Fig.1A an IVUS catheter with one or more sensors as a phased-array transducer [0035]; “…sensors 304, 306, and 308 include IVUS transducers. In that regard, the sensors may include piezoelectric micromachine ultrasound transducers (PMUTs), capacitive micromachined ultrasound transducers (CMUT), piezoelectric transducers (PZTs), and/or combination thereof.” [0054]).
Millett is silent that the first array are CMUTs.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millett such that the first array are CMUTs as taught in Dixon for wide bandwidth operation.
Regarding Claim 3, references Millett and Dixon substantially teach the claim limitations as noted above.
Millett further teaches: wherein the first array is disposed in at least one of a side-looking or forward-looking orientation (“…sensors 506 such as IVUS transducers or OCT transceivers are used to take cross-sectional or forward-looking views of the vessel 504 along the length of the elongate member 502.” [0066]; Fig.1A an IVUS catheter with one or more sensors as a phased-array transducer [0035]; “…sensors 304, 306, and 308 include IVUS transducers. In that regard, the sensors may include piezoelectric micromachine ultrasound transducers (PMUTs), capacitive micromachined ultrasound transducers (CMUT), piezoelectric transducers (PZTs), and/or combination thereof.” [0054]).
Millett is silent that the first array are CMUTs.
Dixon in the field of intravascular systems teaches: “The transducer may comprise one or more elements. It may comprise a phased array arranged in a longitudinal manner (like in the 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millett such that the first array are CMUTs as taught in Dixon for wide bandwidth operation.
Regarding Claim 6, references Millett and Dixon substantially teach the claim limitations as noted above.
Millett further teaches: wherein the flexible elongate member comprises a guide wire or a catheter (Millett discloses the elongate member including guide wires or catheters in [0047] and [0049].).
Regarding Claim 7, references Millett and Dixon substantially teach the claim limitations as noted above.
Millett further teaches: wherein the array is arranged in a planar or non-planar configuration (Millett in Fig. 5A shows the sensor assembly arranged in a non-planar configuration since the sensors 506 and 506a-d are wrapped around the elongate member, element 502. [0061]).
Millett does not explicitly state that the array is CMUTs.
Dixon in the field of intravascular systems teaches: “The transducer may comprise one or more elements. It may comprise a phased array arranged in a longitudinal manner (like in the Siemens Acunav) or circumferentially as in IVUS arrays (Volcano IVUS). The transducer may 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millett such that the first array are CMUTs as taught in Dixon for wide bandwidth operation.
Regarding Claim 8, references Millett and Dixon substantially teach the claim limitations as noted above.
Millett further teaches the different sensors and combinations (“…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, other suitable modalities, and/or combinations thereof. In an exemplary embodiment, sensors 204 and 208 are IVUS ultrasound transceivers, sensors 206 and 210 are fluid flow sensors, and sensor 212 is a pressure sensor.” [0048]; “The elongate member 502 is substantially similar to those disclosed with reference of FIGS. 2-4. In that regard, the elongate member incorporates sensors 506 (including sensors 506a-d) in the distal end of the elongate member 502. The sensors 506 correspond to one or more sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, FFR determination, CFR determination, OCT, transesophageal echocardiography, image-guided therapy, and/or other suitable modalities.” [0061])

Dixon in the field of intravascular systems teaches: “The transducer may comprise one or more elements. It may comprise a phased array arranged in a longitudinal manner (like in the Siemens Acunav) or circumferentially as in IVUS arrays (Volcano IVUS). The transducer may be based upon piezoelectric principles (and comprise any known piezoelectric material--such as a PZT ceramic or a PMN-PT single crystal). Alternatively, it may be a silicon-based CMUT. The ultrasound can comprise any of several modes of use: Imaging B-Mode (fundamental or harmonic), Doppler (all Doppler modes--CW, PW, CDI, CDE), contrast specific imaging (pulse inversion, pulse amplitude modulation or the combination of the two). A single transducer element may be multi-modal (imaging+delivery) or separate elements may be used for each of imaging and delivery.” [0181]; “Still referring to FIG. 7, the system 100 further comprises (although not shown) a control circuitry configured to send electrical activation to the ultrasound transducer arrays 52, 54, as well as other components and subsystems of the present invention, including, but not limited to the microfluidics device 12'.” [0184]
Since Millett has similar system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millett such that the different sensors are operable on portions of the CMUT of the array as taught in Dixon for high frequency bandwidth and power capabilities to use the same transducer for multiple functions. (Dixon, [0187]).
Regarding Claim 10, references Millett and Dixon substantially teach the claim limitations as noted above.
Millett further teaches: An intravascular system (Figs. 1A-1C show intravascular system in various applications. [0031]), comprising:
a computing device in communication with the intravascular device and configured to receive the data corresponding to the different intravascular data types obtained by the first 
wherein the computing device is configured to control the individual array to cycle through the at least two different operations (“…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, other suitable modalities, and/or combinations thereof. In an exemplary embodiment, sensors 204 and 208 are IVUS ultrasound transceivers, sensors 206 and 210 are fluid flow sensors, and sensor 212 is a pressure sensor.” [0048]; “The elongate member 502 is substantially similar to those disclosed with reference of FIGS. 2-4. In that regard, the elongate member incorporates sensors 506 (including sensors 506a-d) in the distal end of the elongate member 502. The sensors 506 correspond to one or more sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, FFR determination, CFR determination, OCT, transesophageal echocardiography, image-guided therapy, and/or other suitable modalities.” [0061]; “…in some embodiments, the sensor data is time-division multiplexed…” [0060]; “…the sensors 506 include pressure sensors, and a series of FFR determinations are taken along the length of the member 502. In the example, the data indicates multiple plaque stenoses (e.g., structures 510 and 512). Therefore, an FFR ratio is calculated to determine the combined effect using a proximal sensor proximal to all of the plaques and a distal sensor distal to all of the plaques (e.g., sensor 506a and 506d).” [0066]; “…the workflow components are configured to control the acquisition of medical sensing data such as by starting and stopping data collection at calculated times, displaying acquired and processed patient data, and facilitating the analysis of acquired patient data by a clinician.” [0094].)

Millett does not explicitly state that the at least two different sensors are CMUT on the array and is silent with regards to the data obtained at different times.
Dixon in the field of intravascular systems teaches: “The transducer may comprise one or more elements. It may comprise a phased array arranged in a longitudinal manner (like in the Siemens Acunav) or circumferentially as in IVUS arrays (Volcano IVUS). The transducer may be based upon piezoelectric principles (and comprise any known piezoelectric material--such as a PZT ceramic or a PMN-PT single crystal). Alternatively, it may be a silicon-based CMUT. The ultrasound can comprise any of several modes of use: Imaging B-Mode (fundamental or harmonic), Doppler (all Doppler modes--CW, PW, CDI, CDE), contrast specific imaging (pulse inversion, pulse amplitude modulation or the combination of the two). A single transducer element may be multi-modal (imaging+delivery) or separate elements may be used for each of imaging and delivery.” [0181]. The data is acquired by interleaving the acquisitions [0163-0169]. Examiner notes since the data acquired through interleaving, different sequential time sequences are used that are switched for one mode then the other, two data are therefore being acquired at several different times, thus meeting the limitations of acquiring two data at two different times.
Since Millett has similar system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millett such that at least two of the different sensors are CMUT on the array obtaining data at different times as taught in Dixon for high frequency bandwidth and power capabilities to use the same transducer for multiple functions. (Dixon, [0187]).
Further, regarding the limitation “…the intravascular device according to claim 1” recited in Claim 10, is rejected under the same rationale presented above for Claim 1. 
Regarding Claim 11, references Millett and Dixon substantially teach the claim limitations as noted above.
Regarding the disclosed claim limitation: wherein the first array of CMUTs are operable as the at least two different sensor types, Millett further teaches the different sensors and combinations (“…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, other suitable modalities, and/or combinations thereof. In an exemplary embodiment, sensors 204 and 208 are IVUS ultrasound transceivers, sensors 206 and 210 are fluid flow sensors, and sensor 212 is a pressure sensor.” [0048]; “The elongate member 502 is substantially similar to those disclosed with reference of FIGS. 2-4. In that regard, the elongate member incorporates sensors 506 (including sensors 506a-d) in the distal end of the elongate member 502. The sensors 506 correspond to one or more sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, FFR determination, CFR determination, OCT, transesophageal echocardiography, image-guided therapy, and/or other suitable modalities.” [0061]),

Millet does not explicitly state that the different sensors are operable on portions of the CMUT of the array.
Dixon in the field of intravascular systems teaches: “The transducer may comprise one or more elements. It may comprise a phased array arranged in a longitudinal manner (like in the Siemens Acunav) or circumferentially as in IVUS arrays (Volcano IVUS). The transducer may be based upon piezoelectric principles (and comprise any known piezoelectric material--such as a PZT ceramic or a PMN-PT single crystal). Alternatively, it may be a silicon-based CMUT. The ultrasound can comprise any of several modes of use: Imaging B-Mode (fundamental or harmonic), Doppler (all Doppler modes--CW, PW, CDI, CDE), contrast specific imaging (pulse inversion, pulse amplitude modulation or the combination of the two). A single transducer element may be multi-modal (imaging+delivery) or separate elements may be used for each of imaging and delivery.” [0181]; “Still referring to FIG. 7, the system 100 further comprises (although not shown) a control circuitry configured to send electrical activation to the ultrasound transducer arrays 52, 54, as well as other components and subsystems of the present invention, including, but not limited to the microfluidics device 12'.” [0184]

Regarding Claim 13, references Millett and Dixon substantially teach the claim limitations as noted above.
Millett teaches: wherein the first array of CMUTs is operable as the at least two different sensor types (“…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, other suitable modalities, and/or combinations thereof. In an exemplary embodiment, sensors 204 and 208 are IVUS ultrasound transceivers, sensors 206 and 210 are fluid flow sensors, and sensor 212 is a pressure sensor.” [0048]; “The elongate member 502 is substantially similar to those disclosed with reference of FIGS. 2-4. In that regard, the elongate member incorporates sensors 506 (including sensors 506a-d) in the distal end of the elongate member 502. The sensors 506 correspond to one or more sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, FFR determination, CFR determination, OCT, transesophageal echocardiography, image-guided therapy, and/or other suitable modalities.” [0061]; “…the workflow components are configured to control the acquisition of medical sensing data such as by starting and stopping data collection at calculated times, displaying acquired and processed patient data, and facilitating the analysis of acquired patient data by a clinician.” [0094]),
With regards to the limitation: and wherein the computing device is configured to control the first array of CMUTs at the first time, obtain the data corresponding to the first intravascular data type and at the different, second time, obtain the data corresponding to the different 
Millet does not explicitly state that the different sensors are operable on portions of the CMUT of the array and the data being obtained at different times.
Dixon in the field of intravascular systems teaches: “The transducer may comprise one or more elements. It may comprise a phased array arranged in a longitudinal manner (like in the Siemens Acunav) or circumferentially as in IVUS arrays (Volcano IVUS). The transducer may be based upon piezoelectric principles (and comprise any known piezoelectric material--such as a PZT ceramic or a PMN-PT single crystal). Alternatively, it may be a silicon-based CMUT. The ultrasound can comprise any of several modes of use: Imaging B-Mode (fundamental or harmonic), Doppler (all Doppler modes--CW, PW, CDI, CDE), contrast specific imaging (pulse inversion, pulse amplitude modulation or the combination of the two). A single transducer element may be multi-modal (imaging+delivery) or separate elements may be used for each of imaging and delivery.” [0181]. The data is acquired by interleaving the acquisitions [0163-0169]. Examiner notes since the data acquired through interleaving, different sequential time sequences are used that are switched for one mode then the other, two data are therefore being acquired at several different times, thus meeting the limitations of acquiring two data at two different times.

Regarding Claim 15, Millett teaches: A method of obtaining intravascular data (“…an enhanced system and method for user customization of the display of medical data in both dedicated imaging systems and multi-modality imaging systems. The systems and methods of the present disclosure provide a mechanism for user control over the acquisition, processing, and presentation of medical data in multi-sensor and multi-modality environments.” [0005-0006]), the method comprising: 
controlling, using a computing device, an individual capacitive micromachined ultrasonic transducers (CMUT) of an array of CMUTS positioned at a distal portion of an intravascular device inserted into vasculature of a patient to obtain (Millett teaches a computer system with hardware and software capabilities included in the system and capable of receiving obtained data, [0032]; “sensors 304, 306, and 308 include IVUS transducers. In that regard, the sensors may include piezoelectric micromachine ultrasound transducers (PMUTs), capacitive micromachined ultrasound transducers ( CMUT), piezoelectric transducers (PZTs), and/or combination thereof.” [0054]; “…the sensors 506 include pressure sensors, and a series of FFR determinations are taken along the length of the member 502. In the example, the data indicates multiple plaque stenoses (e.g., structures 510 and 512). Therefore, an FFR ratio is calculated to determine the combined effect using a proximal sensor proximal to all of the plaques and a distal sensor distal to all of the plaques (e.g., sensor 506a and 506d).” [0066]; “…the workflow components are configured to control the acquisition of medical sensing data such as by starting and stopping data collection at calculated times, displaying acquired and 

With regards to limitation: at a first time, data corresponding to a first intravascular data type; controlling, using the computing device, the CMUT to obtain at a different, second time, data corresponding to a different, second intravascular data type, wherein the first intravascular data type comprises a modality selected from the group consisting of intravascular pressure measurement, intravascular flow measurement and intravascular imaging and wherein the different, second intravascular data type comprises a modality different from the first intravascular type, the different modality selected from the group consisting of the intravascular pressure measurement, the intravascular flow measurement and the intravascular imaging, Millett teaches: (“…in some embodiments, the sensor data is time-division multiplexed…” [0060]; “…the sensors 506 include pressure sensors, and a series of FFR determinations are taken along the length of the member 502. In the example, the data indicates multiple plaque stenoses (e.g., structures 510 and 512). Therefore, an FFR ratio is calculated to determine the combined effect using a proximal sensor proximal to all of the plaques and a distal sensor distal to all of the plaques (e.g., sensor 506a and 506d).” [0066]; “…the workflow components are configured to control the acquisition of medical sensing data such as by starting and stopping data collection at calculated times, displaying acquired and processed patient data, and facilitating the analysis of acquired patient data by a clinician.” [0094].)
processing, at the computing device, the data corresponding to the first intravascular data type and the data corresponding to the second intravascular data type (“The processing framework 900 includes various independent and dependent executable components that control the operation of the imaging system 101, including the acquisition, processing, and display of medical sensing data associated with one or more modalities. In general, the processing framework 900 of imaging system 101 is modular and extensible. That is, the 
and providing, from the computing device to a display in communication with the computing device, graphical representations of at least the data corresponding to the first intravascular data type and the data corresponding to the second intravascular data type for display (“…the bedside controller 118 is a touch screen controller that provides user controls and diagnostic images on a single surface. In alternative embodiments, however, the bedside controller 118 may include both a non-interactive display and separate controls such as physical buttons and/or a joystick. In the integrated medical system 100, the bedside controller 118 is operable to present workflow control options and patient image data in graphical user interfaces (GUIs). As will be described in greater detail in association with FIG. 9, in some embodiments, the bedside controller 118 includes a user interface (UI) framework service through which workflows associated with multiple modalities may execute. Thus, the bedside controller 118 may be capable displaying workflows and diagnostic images for multiple modalities allowing a clinician to control the acquisition of multi-modality medical sensing data with a single interface device. A main controller 120 in the control room 104 is also communicatively coupled to the imaging system 101 and, as shown in FIG. 1A, is adjacent to catheter lab 102. In the current embodiment, the main controller 120 is similar to the bedside controller 118 in that it includes a touch screen and is operable to display a multitude of GUI-based workflows corresponding to different medical sensing modalities via a UI framework service executing thereon.” [0037-0038]).
Millett is silent with regards to the first array CMUT have one sensor with two different modalities (i.e. bi-modal or multi-modal) and the data being obtained at different times.
Dixon in the field of intravascular systems teaches: “The transducer may comprise one or more elements. It may comprise a phased array arranged in a longitudinal manner (like in the  Examiner notes since the data acquired through interleaving, different sequential time sequences are used that are switched for one mode then the other, two data are therefore being acquired at several different times, thus meeting the limitations of acquiring two data at two different times.
Since Millett has similar system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millett such that the first array CMUT, one sensor, with two different modalities (i.e. bi-modal or multi-modal) and the data be obtained at different times as taught in Dixon for high frequency bandwidth and power capabilities to use the same transducer for multiple functions. (Dixon, [0187]).
Examiner further notes, Claim 15 is the intended usage of the intravascular device and system claims above.
Regarding Claim 17, references Millett and Dixon substantially teach the claim limitations as noted above.
Regarding the disclosed claim limitation: wherein the first array of CMUTs are operable as the at least two different sensor types, Millett further teaches different sensors and combinations (“…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, 
Millett further teaches the computing device is configured to control the array, , respectively, the data corresponding to the first intravascular data type and the data corresponding to the different, second intravascular data type (“…the sensors 506 include pressure sensors, and a series of FFR determinations are taken along the length of the member 502. In the example, the data indicates multiple plaque stenoses (e.g., structures 510 and 512). Therefore, an FFR ratio is calculated to determine the combined effect using a proximal sensor proximal to all of the plaques and a distal sensor distal to all of the plaques (e.g., sensor 506a and 506d).” [0066]; “…the workflow components are configured to control the acquisition of medical sensing data such as by starting and stopping data collection at calculated times, displaying acquired and processed patient data, and facilitating the analysis of acquired patient data by a clinician.” [0094].)
Millet does not explicitly state that the different sensors are operable on portions of the CMUT of the array.
Dixon in the field of intravascular systems teaches: “The transducer may comprise one or more elements. It may comprise a phased array arranged in a longitudinal manner (like in the Siemens Acunav) or circumferentially as in IVUS arrays (Volcano IVUS). The transducer may be based upon piezoelectric principles (and comprise any known piezoelectric material--such as 
Since Millett has similar system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millett such that the different sensors are operable on portions of the CMUT of the array as taught in Dixon for high frequency bandwidth and power capabilities to use the same transducer for multiple functions. (Dixon, [0187]).
Regarding Claim 20, references Millett and Dixon substantially teach the claim limitations as noted above.
Millett teaches: wherein the array of CMUTs is operable as the at least two different sensor types at different times (“…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, other suitable modalities, and/or combinations thereof. In an exemplary embodiment, sensors 204 and 208 are IVUS ultrasound transceivers, sensors 206 and 210 are fluid flow sensors, and sensor 212 is a pressure sensor.” [0048]; “The elongate member 502 is substantially similar to those disclosed with reference of FIGS. 2-4. In that regard, the elongate member incorporates sensors 506 (including sensors 506a-d) in the distal end of the elongate member 502. The sensors 506 
With regards to the limitation wherein the method further comprises: controlling the array of CMUTs at a first time, obtain data corresponding to a first intravascular data type and at a second time, Millet teaches a computer system with hardware and software capabilities included in the system and capable of receiving obtained data, [0032]; “…the sensors 506 include pressure sensors, and a series of FFR determinations are taken along the length of the member 502. In the example, the data indicates multiple plaque stenoses (e.g., structures 510 and 512). Therefore, an FFR ratio is calculated to determine the combined effect using a proximal sensor proximal to all of the plaques and a distal sensor distal to all of the plaques (e.g., sensor 506a and 506d).” [0066]; “…the workflow components are configured to control the acquisition of medical sensing data such as by starting and stopping data collection at calculated times, displaying acquired and processed patient data, and facilitating the analysis of acquired patient data by a clinician.” [0094].
Millett does not explicitly state that the at least two different sensors are CMUT on the array and is silent with regards to the data obtained at different times.
Dixon in the field of intravascular systems teaches: “The transducer may comprise one or more elements. It may comprise a phased array arranged in a longitudinal manner (like in the Siemens Acunav) or circumferentially as in IVUS arrays (Volcano IVUS). The transducer may  Examiner notes since the data acquired through interleaving, different sequential time sequences are used that are switched for one mode then the other, two data are therefore being acquired at several different times, thus meeting the limitations of acquiring two data at two different times.
Since Millett has similar system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millett such that the different sensors are operable on portions of the CMUT of the array and the data be obtained at different times as taught in Dixon for high frequency bandwidth and power capabilities to use the same transducer for multiple functions. (Dixon, [0187]).
Regarding Claim 22, references Millett and Dixon substantially teach the claim limitations as noted above.
Millett further teaches:  wherein the intravascular device comprises a flexible elongate member having a proximal portion and a distal portion (flexible elongate member, Fig. 2, element 202; [0047-0048]);
Wherein the array is disposed at the distal portion of the flexible elongate member ( Fig.1A an IVUS catheter with one or more sensors as a phased-array transducer [0035]; “…sensors 304, 306, and 308 include IVUS transducers. In that regard, the sensors may include piezoelectric micromachine ultrasound transducers (PMUTs), capacitive micromachined 
Millett is silent with regards the first array are CMUTs.
Dixon in the field of intravascular systems teaches: “The transducer may comprise one or more elements. It may comprise a phased array arranged in a longitudinal manner (like in the Siemens Acunav) or circumferentially as in IVUS arrays (Volcano IVUS). The transducer may be based upon piezoelectric principles (and comprise any known piezoelectric material--such as a PZT ceramic or a PMN-PT single crystal). Alternatively, it may be a silicon-based CMUT. The ultrasound can comprise any of several modes of use: Imaging B-Mode (fundamental or harmonic), Doppler (all Doppler modes--CW, PW, CDI, CDE), contrast specific imaging (pulse inversion, pulse amplitude modulation or the combination of the two). A single transducer element may be multi-modal (imaging+delivery) or separate elements may be used for each of imaging and delivery.” [0181]. The data is acquired by interleaving the acquisitions [0163-0169].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millett such that the first array are CMUTs as taught in Dixon for wide bandwidth operation.
Regarding Claim 23, references Millett and Dixon substantially teach the claim limitations as noted above.
With regards to limitations, wherein the first intravascular data type comprises the intravascular imaging and wherein the second intravascular data type comprises the intravascular pressure measurement or the intravascular flow measurement, Millet teaches: (“…sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, other suitable modalities, and/or combinations thereof. In an exemplary embodiment, sensors 204 and 208 are IVUS ultrasound transceivers, 
Dixon in the field of intravascular systems teaches: “The transducer may comprise one or more elements. It may comprise a phased array arranged in a longitudinal manner (like in the Siemens Acunav) or circumferentially as in IVUS arrays (Volcano IVUS). The transducer may be based upon piezoelectric principles (and comprise any known piezoelectric material--such as a PZT ceramic or a PMN-PT single crystal). Alternatively, it may be a silicon-based CMUT. The ultrasound can comprise any of several modes of use: Imaging B-Mode (fundamental or harmonic), Doppler (all Doppler modes--CW, PW, CDI, CDE), contrast specific imaging (pulse inversion, pulse amplitude modulation or the combination of the two). A single transducer element may be multi-modal (imaging+delivery) or separate elements may be used for each of imaging and delivery.” [0181]. The data is acquired by interleaving the acquisitions [0163-0169]. Examiner notes since the data acquired through interleaving, different sequential time sequences are used that are switched for one mode then the other, two data are therefore being acquired at several different times, thus meeting the limitations of acquiring two data at two different times.
From the teachings of Millet and Dixon it would be an obvious design choice that would require rearrangements of parts that would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the explicit order of the first intravascular data to be the intravascular imaging and the second intravascular data type to be the intravascular .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Millett, Dixon and Degertekin (U.S. 20140236017, August, 21, 2014)(hereinafter, “Degertekin”). 
Regarding Claim 4, references Millett and Dixon substantially teach the claim limitations as noted above.
Millett is silent regarding the limitation: further comprising: a second array of CMUTs.
Degertekin in the field of intravascular imaging and pressure sensing system and method teaches a system comprising up to four CMUT imaging arrays disposed on silicon chips, [0017].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Millett to further comprise a second array of CMUTs as taught in Degertekin resulting in an energy efficient, reduced cost and procedure time system (Degertekin, [0043] and [0049]).
Regarding Claim 5, references Millett, Dixon and Degertekin substantially teach the claim limitations as noted above.
Millett further teaches: wherein the first array is disposed in one of a side-looking or forward-looking orientation (“…sensors 506 such as IVUS transducers or OCT transceivers are used to take cross-sectional or forward-looking views of the vessel 504 along the length of the elongate member 502.” [0066]. Examiner notes, for this claim the first sensor assembly in Millett is considered to be disposed on forward-looking orientation.).
Millett is silent that the first array are CMUTs.
Dixon in the field of intravascular systems teaches: “The transducer may comprise one or more elements. It may comprise a phased array arranged in a longitudinal manner (like in the Siemens Acunav) or circumferentially as in IVUS arrays (Volcano IVUS). The transducer may 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Millett such that the first array are CMUTs as taught in Dixon for wide bandwidth operation.
Millett is silent regarding the limitation: and wherein the second array of CMUTs is disposed in the other of the side-looking or forward-looking orientation.
Degertekin in the field of intravascular imaging and pressure sensing system and method further teaches: a side-looking intravascular ultrasound (IVUS) in Figs. 2-3a; [0053-0054]. 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Millett to have the second array pf CMUTs be disposed in side-looking orientation as taught in Degertekin for inspecting the inside surfaces of vessels or tissues immediately surrounding the vessel (Degertekin, [0005]).

Response to Arguments
Applicant's arguments regarding Hoctor are moot.
Applicant's arguments have been fully considered regarding two different modalities not both being able to both have imaging, but they are not persuasive. It is noted that the features upon which applicant relies (i.e., the first and second modalities not both providing imaging) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Dixon as provided in the office action above teaches with respect to claim 1 limitations teaches regarding array of CMUTs where an individual CMUT can be “multi-modal (imaging+delivery)” [0181]. The claim limitations do not prevent for example a flow sensor from providing an imaging + flow information. Dixon based on the disclosed limitations provides sufficient teachings to modify Millet to teach the disclosed claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                            

/JONATHAN CWERN/Primary Examiner, Art Unit 3793